DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest, the particulars of a pretreating apparatus configured to be arranged adjacent to a liquid chromatograph system for performing liquid chromatograph analysis on a sample pretreated in the pretreating aparatus, comprising a transferring arm configured to transfer a container, an arm comprising at least one probe configured to supply a diluent, a transferring rack being configured to transfer the container from a transferring port to the liquid chromatograph system.
The best prior arts of record: 
Koike et al. (U.S. Pat. No. 5,305,650) teaches an automatic preparation apparatus comprising a liquid chromatography system arranged such that an input port is provided at a fixed position and the probe needle can be inserted into the input port, robot means for transferring the sample containers between the turntable means and the rack means; but does not teach a transferring rack being configured to transfer the container from a transferring port to the liquid chromatograph system. 
Yaita (U.S. Pat. No. 9,804,184) teaches a sampling dispensing mechanism, dilution cleaner, dilution container, and a control portion; but does not teach the details of the transferring arm, the controller operation, or a transferring rack. 
Ochranek et al. (U.S. Pat. No. 10,001,497) teaches a diagnostic analyzer with a pretreatment carousel comprising a loading mechanism, diverters including aligned engagement 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-10 and 12-15, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 01/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/            Examiner, Art Unit 2855